Citation Nr: 1600610	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-17 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, Type II (DM). 

2.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 16, 2012, and in excess of 70 percent from July 16, 2012. 

3.  Entitlement to an increased disability evaluation for DM with chronic kidney disease, currently rated as 20 percent disabling. 

4.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	National Veterans Disability Advocates, LLC.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.

During the course of the appeal, the RO, in an August 2012 rating determination, increased the Veteran's disability evaluation for his PTSD from 50 to 70 percent and assigned an effective date of July 16, 2012.  As a result of the RO's actions, the Board has listed the issues as such on the title page of this decision.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.

In September 2014, the Board remanded this matter for further development, to include obtaining additional records and affording the Veteran additional VA examinations.  The requested development has been performed and complies with the directives of the Board remand.  


FINDINGS OF FACT

1.  The Veteran experienced neither a vascular injury or disease in service nor chronic symptoms of hypertension during service.

2.  Symptoms of hypertension have not been continuous since separation from service, and hypertension did not manifest to a compensable degree in the year following separation from service. 

3.  Current hypertension is not causally or etiologically related to service.

4.  The Veteran's DM requires insulin and a restricted diet, but has not been shown to require regulation of activities

5.  For the entire appeal period, psychiatric symptoms due to PTSD and the severity of such more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.

6.  Service connection is currently in effect for PTSD, rated as 70 percent disabling; DM with chronic kidney disease, retinopathy and cataracts, rated as 20 percent disabling; and erectile dysfunction, rated as noncompensable.  The combined disability evaluation is 80 percent. 

6.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for a disability rating in excess of 20 percent for DM with chronic kidney disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.119, Diagnostic Code 7913 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the disability criteria for a 70 percent evaluation for PTSD, and no more, have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9411 (2015).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim for a TDIU, in view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

As it relates to the claims of service connection for hypertension and an increased evaluation for DM, while the RO did not provide an initial duty to assist letter prior to the May 2011 rating determination, the Veteran has been afforded, through numerous documents, including the rating determinations, and statement and supplemental statements of the case, notice that informed him of the evidence needed to substantiate his claim and what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  He is also represented by an accredited attorney and has given testimony as to his disabilities.  He has also not claimed any procedural defect with regard to the notice that has been provided.  

As it relates to the claim for an increased disability evaluation for PTSD, the RO, in an October 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The October 2010 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports and opinions, and lay evidence, to include testimony.  No additional pertinent evidence has been identified by the claimant. 

As to the necessity for an examination, as it relates to the claim for service connection for hypertension, the Veteran was afforded VA examinations in November 2010 and March 2015, with opinions being rendered as to the etiology of any current hypertension and its relationship to his service-connected DM. 

As it relates to the claim for an increased evaluation for DM with chronic kidney disease, the Veteran was afforded VA examinations in October 2010, July 2012, and March 2015.  

As it relates to the claim for an increased evaluation for PTSD, the Veteran was afforded VA examinations in October 2010, July 2012 with an addendum opinion being obtained in August 2012, and March 2015.  

The Board finds that the VA examinations of record are adequate because they were performed by medical professionals, were based on thorough examinations of the Veteran, reported findings pertinent to the rating criteria and provided probative opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examinations are necessary regarding the above issues.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his attorney and appeared at hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

Hypertension

The Veteran seeks service connection for hypertension claiming that it is caused and/or aggravated by his service-connected DM.  In the alternative, the Veteran maintains that his hypertension arises as a result of his period of service.  

The Veteran is presently service connected for Type II diabetes mellitus with chronic kidney disease, retinopathy and cataracts; PTSD; and erectile dysfunction.  Service connection for Type II diabetes mellitus was awarded on a presumptive basis, pursuant to the regulatory provisions of 38 C.F.R. §§ 3.307(a)(6)(ii), (iii), and 3.309(e), based on the Veteran's presumed exposure to herbicides during his documented active duty inside the territorial confines of the Republic of Vietnam.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

After a review of all the lay and medical evidence of record, the Board first finds that service connection for hypertension on a presumptive basis as due to exposure to herbicides is not warranted.  The Veteran's DD Form 214 shows that he served in the Republic of Vietnam.  As such, exposure to herbicides, including Agent Orange, during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, hypertension is not a disease that has been deemed associated with herbicide exposure under VA regulation; therefore, a medical nexus may not be presumed as a matter of law.  38 C.F.R. § 3.309(e), Note (2). 

Given the foregoing, service connection for hypertension on the basis of exposure to AO is not warranted.  The Board is still obliged to fully consider the Veteran's claim on a direct basis.  See Combee, 34 F.3d at 1043-44. 

The Board next finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of hypertension were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure.  During the July 1971 service separation medical examination, the vascular system was clinically evaluated as normal, and the blood pressure reading was within normal limits (i.e., 122/80).  The service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during service.  Such conditions would have ordinarily been recorded during service because the vascular system was evaluated during service.  The Board finds that the weight of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service.  Furthermore, the Veteran has not contended that he experienced symptoms of hypertension during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met. 

The Board next finds that the weight of the evidence is against a finding that symptoms of hypertension were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The earliest evidence of a hypertension diagnosis reflected in the evidence of record is shown in 1996, approximately twenty five years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for hypertension for twenty five years after service separation is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension.  The evidence does not show clinical documentation of hypertension until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate hypertension to active service is of no probative value. 

Because the record does not show vascular injury, vascular disease, or chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, hypertension manifested to a compensable degree within one year of service separation, or hypertension otherwise related to service, direct and presumptive service connection, including as due to herbicide exposure, for hypertension may not be established. 38 C.F.R. §§ 3.303 , 3.307, 3.309.

As to the Veteran's claim that his hypertension is secondarily related to his service-connected DM, as previously stated, the earliest clinical demonstration of his hypertension was in 1996.  This predates the earliest clinical demonstration of his DM, which was clinically manifest in 2003.  To address the relationship between the Veteran's service-connected diabetes and his hypertension, he was examined by a VA physician in November 2010.  The Veteran's VA file was reviewed by the examiner in conjunction with the claim.  Thereafter, the VA physician presented the following nexus opinion:  Hypertension was a pre-existing condition not secondary to DM.  In its September 2014 remand, the Board noted that while the November 2010 VA examiner indicated that the Veteran's hypertension pre-existed his DM and was not secondary to his DM, he did not address the question of whether the service-connected DM aggravated his current hypertension.  As a result, an additional VA examination was performed in March 2015.  The examiner indicated that the Veteran's electronic file was available and had been reviewed.  Following examination, the examiner opined that the Veteran's hypertension was not caused by his service-connected DM as the diagnosis of hypertension preceded the diagnosis of DM and the diagnosis of diabetic nephropathy by many years.  She also indicated that there was no objective evidence that the DM had permanently aggravated the hypertension.  The examiner noted that the Veteran's hypertension was uncontrolled due to noncompliance with medication, noncompliance with CPAP use for his obstructive sleep apnea, and alcohol use.  She indicated that although the Veteran had diabetic nephropathy, it was mild, and was likely not the cause of the Veteran's uncontrolled hypertension with other factors mentioned above the most likely causes. 

With regard to the Veteran's belief as to a relationship between his hypertension to his service-connected DM, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's opinion that purports to establish a relationship between his service-connected DM and his current hypertension is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and a service-connected disability.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current hypertension is related to his service-connected DM or any other service-connected disability.  In contrast, the Board has obtained adequate and probative VA examination opinions in conjunction with the Veteran's claim.  The March 2015 VA examiner's opinion specifically stated that the Veteran's hypertension was not caused or aggravated by his service-connected DM.  The Board is giving this opinion the most probative weight.  The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements and testimony from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Given the foregoing, the claim for service connection for hypertension on a direct, presumptive, and secondary basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).


DM

In this case, the Veteran's DM, has been assigned a 20 percent disability evaluation under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119. 

Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson  v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating). 

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected DM does not more nearly approximate a rating in excess of 20 percent for the entire rating period on appeal.

In conjunction with his claim for an increased disability evaluation, the Veteran was afforded a VA examination in November 2010.  At that time, the Veteran reported having high blood sugars and the use of insulin.  Following examination, a diagnosis of DMII with retinopathy that was likely related, with no functional impairment, along with chronic kidney disease stage II related to DM, with no functional impairment, was rendered.  

The Veteran was afforded an additional VA examination in July 2012.  At that time, he was noted to be on a restricted diet and taking more than one injection of insulin per day.  The examiner specifically indicated that the Veteran did not require regulation of activities as part of his management of DM.  He also noted that the Veteran visited his diabetic care provider two times per month for episodes of ketoacidosis or hypoglycemic reactions and that he had not had any episodes of ketoacidosis over the past 12 months.  There had also been no progressive weight loss attributable to DM.  The examiner did indicate that the Veteran had complications of diabetic nephropathy or renal dysfunction, caused by DM, and diabetic retinopathy.  

As to impact on employability, the examiner noted that the Veteran had previously worked as an airline operations agent.  In this position, he oversaw the minute by minute workings of airplanes.  The job did not allow for him to maintain a regular schedule for eating and taking his diabetic medication.  It was noted that he would not be able to perform this job on insulin for the same reasons, and additionally, it might pose a danger to an airline if he had hypoglycemia.  It was also noted that the Veteran worked as a baseball umpire and basketball referee.  The examiner indicated that he would not be able to perform either job as he could not leave the field/court if he needed to treat hypoglycemia and he would be more prone to hypoglycemia due to the physical activity involved.  The examiner stated that diabetes would not limit the Veteran from working a sedentary position that allowed him to maintain a schedule for eating and taking his medications.  He noted that the Veteran would not be able to do physical activity or any activity where hypoglycemia could pose a danger to himself or others, commercial driving, jobs involving climbing/heights, or operating dangerous machinery.  It was further reported that the renal disease and ED associated with his DM did not contribute to his inability to work.

A kidney examination performed in conjunction with the claim resulted in a diagnosis of diabetic nephropathy.  The Veteran did not take medication for his kidney condition and did not require regular dialysis.  The Veteran did have recurring proteinuria with no other symptoms.  There was no edema.  The examiner stated that the Veteran did not have hypertension related to renal dysfunction.  The Veteran was noted to have had ureteral calculi in the past.  He had had no history of urinary tract or kidney infections.  Laboratory testing revealed no hyaline casts, granular casts, or red blood cells.  The Veteran had no other pertinent physical findings, complications, conditions, symptoms, or signs.  

Treatment records obtained in conjunction with the December 2014 Board remand, reveal that the Veteran was actually encouraged to exercise at the time of a December 2014 VA outpatient visit as it related to his DM.  

The Veteran was afforded an additional VA examination in March 2015.  At the time of the examination, the Veteran's DM was noted to be managed by a restricted diet and daily insulin injections.  The examiner indicated that the Veteran did not require regulation of activities as part of his management of the DM.  The Veteran was noted to visit his diabetic care provider less than 2 times per month and to have had no hospitalizations for ketoacidosis requiring hospitalization in the past 12 months.  There had also been no weight loss or loss of strength due to DM.  The Veteran was noted to have diabetic nephropathy as a result of the DM.  

The examiner indicated that the Veteran's DM did not render him unable to obtain and maintain a sedentary and mildly physical job with a regular and predictable schedule for eating and using his insulin as well as providing the flexibility to check his blood sugars if feeling symptomatic.  He noted that although the Veteran was not currently having frequent hypoglycemic events, a moderate to severely physical job could render him more prone to hypoglycemia. The examiner stated that the Veteran could perform any job where hypoglycemia could pose a danger to himself or others like operating dangerous machinery or jobs involving unprotected heights.  He further noted that the diabetic nephropathy and ED associated with his DM did not contribute to his inability to work. 

The examiner observed that the Veteran's private care provider completed a DM Impairment Questionnaire in June 2012 and reported that the Veteran had fatigue.  The examiner noted that VA treatment records documented the Veteran had fatigue due to poor sleep and not due to DM.  He also noted that VA treatment records did not document frequent hypoglycemia.  He observed that they did report frequent hyperglycemia, in most instances, due to noncompliance with insulin.  He stated that there was no objective evidence in the treatment records and on today's examination of generalized weakness or loss of strength due to diabetes.  He also indicated that there was no objective evidence in the treatment records that the Veteran required regulation of activities as part of medical management of diabetes mellitus to prevent hypoglycemia.  He noted that the Veteran reported at the time of the examination that he did light yard work and snow shoveling, he just paced himself.  He was independent in his ADLs.  The Veteran stated that he last worked as an airline operations agent.  He claimed that the job did not provide a regular schedule for eating and using his insulin and was unable to continue doing it. 

The examiner observed that per a January 2015 optometrist report, the Veteran was diabetic without retinopathy at this time; there was a past history of mild retinopathy that did not require treatment.  The optometrist stated there was no visual impairment from this condition.

Genitourinary examination revealed the Veteran had diabetic nephropathy.  The Veteran took liprinol for this condition.  He did not require regular dialysis or have any signs or symptoms due to renal dysfunction.  The Veteran did have persistent proteinuria with no other symptoms.  There was no edema.  The examiner stated that the Veteran did not have hypertension related to renal dysfunction.  The Veteran was noted to have had ureteral calculi in the past.  He had had no history of urinary tract or kidney infections.  Laboratory testing was normal.  The Veteran had no other pertinent physical findings, complications, conditions, symptoms, or signs and his kidney condition did not impact his ability to work.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's DM disability requires both insulin and a restricted diet, but has not been shown to require regulation of activities.  Regarding regulation of activities, the VA examiners have specifically stated that the Veteran's diabetes did not require regulation of activities.  Further, the Veteran has indicated that he did light yard work and snow shoveling, he just paced himself.  There has been no indication in any records that the Veteran's physical activities are restricted due to his DM.  For these reasons, the Board finds that the weight of the evidence currently of record does not demonstrate that the Veteran requires regulation of activities as a result of his diabetes mellitus disability as contemplated for the next higher 40 percent rating or a 60 percent evaluation under Diagnostic Code 7913.

The Board acknowledges that the Veteran requires more than one daily injection of insulin a day, which is a symptom contemplated by the 100 percent rating criteria under Diagnostic Code 7913.  However, the Board finds that the weight of the evidence does not demonstrate that the Veteran's disability more nearly approximates the 100 percent rating criteria under Diagnostic Code 7913, as the Veteran has not been shown to have episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  These criteria are conjunctive; all elements must be met. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The Court has explained that the joining of criteria by the conjunctive "and" in diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes, as the one here, which use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152   (2009).

The Veteran's corrected vision is shown to be no less than 20/40 for the right and left eye, and impairment of a visual field has not been shown.  The evidence does not show that his diabetic retinopathy is productive of incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during any twelve month period.  Accordingly, the criteria for a separate, compensable disability rating for nonproliferative diabetic retinopathy have not been met.  See 38 C.F.R. §§ 4.79, DCs 6006, 6063-6066, 6080-81.

A compensable disability evaluation is not warranted for diabetic nephropathy as while the Veteran has been shown to have recurring and persistent proteinuria, there has been no hyaline or granular casts or red blood cells; or transient or slight edema or hypertension to at least 10 percent disabling under DC 7101 as a result of the nephropathy.  See Diagnostic Code 7502.  The examiners have specifically indicated that the Veteran's hypertension is not related to his nephropathy,  

For these reasons, the Board finds that the Veteran's diabetes mellitus disability does not warrant a rating in excess of 20 percent for the entire rating period on appeal.

PTSD

The General Formula for Rating Mental Disorders, Diagnostic Code 9413, provides that a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association  : DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125 , 4.130 (2015).  GAF scores from 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran maintains that the symptomatology associated with his service-connected PTSD warrants evaluations in excess of those which are currently assigned.  

In conjunction with his claim, the Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran was  60 years old, twice married, and the father of four adult children and one grandchild.  He had worked his entire adult life for one company but had retired about a year ago.  He has been in outpatient psychiatric and psychological treatment for about the past 5 years and had been seen in both individual and group psychotherapy.  He was prescribed sertraline, bupropion and Seroquel. 

Current symptoms consisted of general feelings of anxiety and stress, chronic irritability, tendencies towards social isolation, episodes of dysphoric mood, mild tendencies towards hypervigilance, some hyperreactivity to stimuli that reminded him of war situations, and chronic sleep disturbance.  The most prominent of these remained irritability.  The Veteran indicated that he was characterologically "gruff" with people, particularly people who were not like him, by which he meant foreigners.  He described a work-related incident in the recent past where he had an actual physical altercation with a Jamaican co-worker.  He stated that friction between himself and others of other nationalities or ethnicities had led to his being required to take cultural sensitivity training courses at his work place.  Next most prominent was chronic dysphoria marked by anhedonia, apathy, and tendencies towards social isolation.  The Veteran was unable to describe what he had to look forward to in his life. When asked what he was doing for upcoming Thanksgiving he said probably nothing and said that he stayed at home alone last Thanksgiving despite the fact that his wife invited him to his sister-in-law's home.  He indicated that he had nothing in common with his in-laws and had no enjoyment in his relationships with them.  The Veteran denied dependence on substances but acknowledged occasional abuse of alcohol, cocaine, and marijuana.  He stated that he tended to abuse drugs and alcohol in social context. 

The Veteran was noted to have worked for 40 years for the same company, an airline company, in which he worked primarily at a level of technician.  He reported that he increasingly found the work stressful, not so much in terms of work requirements but in terms of relationships to younger coworkers, many whose ethnicities and nationalities were different from his.  In contrast to these conflictual relations, the Veteran did acknowledge that he had a good relationship with his immediate boss saying that they were in essence, friends.  The Veteran stated that he had undertaken a couple of years of vocational rehabilitation training, primarily focused on technical training in the medical field, including radiology, nuclear medicine and nursing.  He indicated that he completed several course work requirements and actually applied for a number of jobs.  However, he stated that he was rejected from all of the several jobs that he applied for.  His belief was that these rejections were borne of his age or that he did not come across well in the job interviews.  He was not optimistic or enthusiastic or invested in continuing to look for future employment.  He did not speak about this in terms of being unemployable but rather that he did not believe future employers would hire him largely because of his age.  

With regard to personal and social ties, the Veteran stated that he had a highly conflictual and remote relationship to his 2nd wife.  He stated that they essentially lived on separate ends of the house and did not eat together or sleep together.  In contrast, he had fairly good relationships with his children and stated that he enjoyed babysitting regularly for his grandson, who lived with him along with one of his daughters.  The Veteran did say he had a number of friends, although these were described primarily as acquaintances and were mostly contacts he had made over the years of fellow veterans. 

He described himself as a "card carrying member" of a number of Veteran organizations and had been active in several of them but had lately not been invested in their activities.  The Veteran stated that he spent much of his time at home either doing house chores, or babysitting for his 3-year-old grandchild, or going on drives.  The one hobby that he identified that he remained invested in was his participation in a Civil Wars enactment company.  He stated that he liked to read about the Civil War and stayed involved in reenactments of the War.  The Veteran did say he regularly attended a Veteran's therapy group, which he said he was invested in. 

Mental status examination revealed that the Veteran was a moderately overweight male looking somewhat younger than his actual age.  He was alert, oriented, and cooperative, but tended to speak in a very circumstantial lively expansive manner throughout the interview.  There were no signs or symptoms of psychosis.  His mood was assessed as normothymic with no homicidal or suicidal ideation.  Affects were ranging and well-modulated.  There were no significant cognitive impairments noted.  There was some evidence of behavioral and impulse dyscontrol manifested in his conflicts at work. 

The examiner rendered Axis I diagnoses of PTSD, polysubstance abuse in partial remission, and psychological stress.  He assigned a GAF score of 60.  

The examiner indicated that the Veteran continued to suffer from longstanding mood disturbance and stress reactions manifested symptomatically by chronic irritability, chronic stress reactions, episodes of dysphoria with marked anhedonia, and chronic sleep disturbance.  He was seen as a man suffering more likely than not from PTSD but also from psychological stress disorder to a low stress tolerance.  He had had chronic marital tension and had coped primarily by maintaining a remote, fairly isolated lifestyle, at least in terms of his wife and her family.  In contrast, however, the Veteran was able to maintain some gratifying relationships particularly to his children, his grandchild, and a number of fellow Veterans whom he visited both in terms of his therapy group and a number of Veteran organizations.  The examiner indicated that to his credit, the Veteran maintained a job for 40 years despite what he regarded as inherently stressful work and stressful relations to co-workers.  Also to his credit, the Veteran had taken vocational rehabilitation courses over the recent past few years with hopes and ambitions to move into technical work in the medical field.  He seemed genuinely disappointed that he did not get any jobs that he applied for which he attributed to his age as well as vague thoughts that he did not come across well during the job interviews.  The examiner noted that at this point the Veteran was not at all hopeful or invested in the idea of future gainful employment.  He was noted to have recently been awarded Social Security Disability and seemed intent and content with his current lifestyle.  The examiner stated that clearly this decision was not due fully to his PTSD condition but rather to a multitude of life factors, including rejection from a variety of jobs that he had applied for in the past several years. The examiner noted that the current GAF rating was essentially consistent with ratings in the medical record. The Veteran was considered competent to manage his own funds.

VA treatment records associated with the file reveal that the Veteran was seen for both individual and group therapy from 2009 through 2011, with his mental status on most occasions being reported as oriented times 3, with a euthymic mood, and affect congruent with mood.  Thought content/process were normal with fair insight/judgment.  Speech/language were intact.  He was found to be adequately groomed and did not endorse any suicidal/homicidal ideations or attempts//plan/intent to harm self or others.  There were also no audio or visual hallucinations.  In a December 2010 note, it was indicated that the Veteran had gone through the vocational rehabilitation program but could not get a job as he was anxious.  

The Veteran was afforded an additional VA examination in July 2012.  The examiner rendered an Axis I diagnosis of PTSD.  A GAF score of 55 was assigned.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.

The Veteran continued to be married to his wife, yet described having a distant relationship with his wife.  He indicated that they lived at opposite sides of the house and led 2 separate lives.  He stated that he often argued with his wife, yet denied any episodes of domestic violence.  He noted that it would be unlikely they would divorce, not wanting to lose their combined assets, etc.

The Veteran was noted to be a high school graduate and to have an associate's degree.  It was indicated that it took him 5 years to complete a two year degree.  

The examiner indicated that the Veteran retired from his position as a senior operations technician at an airline in 2009.  He had worked for this company for 40 years.  The Veteran reported that he held various positions in various locations during his tenure at the airline.  He stated that he frequently switched jobs due to difficulties at work, commenting that he would often switch jobs if he was about to be fired, and/or otherwise having difficulties at his position.  He estimated that he had worked in at least 10 different cities in at least 14 different jobs.  The Veteran stated that he "walked out" of his job in late 2008/early 2009 in the context of having difficulties interacting with co-workers.  He explained that his superior had actually put in the Veteran's retirement papers and kept him technically employed by using up the his sick time until he was eligible for his retirement benefits (including flying benefits -- i.e., flying for free).  The Veteran was also noted to have worked from 1995 to 2006 as a Certified Basketball Referee for high schools and colleges.  He indicated that this was part-time (approximately 3-4 hours per week) and seasonal work.  He stated that he elected to discontinue this work in the context of getting into arguments with players, coaches, and others.  He also indicated that he had worked from 2006 to mid-June 2012 as a certified baseball umpire for little league, adult leagues, high schools and colleges.  He noted that this was also part-time (approximately 12 hours per week) and seasonal work.  He reported that he decided to quit last week in the context of feeling as though he was very argumentative at people "including people in the stands" and often losing his temper while on the job.  The Veteran reported as of the past week, he was unemployed. 

The Veteran indicated that he received SSDI for PTSD which was recently converted to regular Social Security.  He indicated that he did not intend to seek employment in the future, even part-time jobs in sports, for the foreseeable future.  He stated that "I'm done with people" and emphasized his long-history of interpersonal difficulties (which he attributed to irritability associated with PTSD) as his primary motivating factor to discontinue employment. 

The Veteran indicated that he often forgot to take his psychotropic medications.  As to hobbies, the Veteran noted that he used to enjoy baseball and basketball "until they became a job" and he worked as a referee/umpire.  He enjoyed collecting baseball cards and reading comic books.  He typically spent his day lying in bed, taking care of 5 year old grandson.  He reported little interest/motivation in participating in hobbies.  He stated "There's very little I have interest in. It's gotten to the point I don't even like watching TV."  He denied regular involvement in hobbies and/or other leisurely pursuits.

The Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. 

The Veteran reported that he believed that his psychiatric symptoms had gotten worse since his most recent VA examination in 2010.  When asked for his reasons, the Veteran cited ongoing concentration difficulties, an increased awareness that his interpersonal difficulties and proclivity towards getting into arguments was likely due to irritability associated with PTSD (although he did admit that his issues with anger control have been long-standing), and the notion that he "felt better" when he was involved in group and/or individual psychotherapy in addition to receiving psychotropic medications.  At the current examination, the Veteran did report frequent passive suicidal thoughts.  He denied any plan/means/intent to harm self or others.  

Mental status examination revealed the Veteran arrived early for the appointment.  He was sub-optimally groomed (facial stubble present, mild body odor) and casually dressed.  His mood was pleasant/dysphoric at times.  His affect was constricted and speech content was logical/goal-directed/mildly tangential.  He commented that he did not feel he was totally forthcoming during his most recent VA exam in 2010.  The Veteran stated that he believed he told the prior examiner "what he [the examiner] wanted to hear."  On examination today, the Veteran emphasized his history of vocational and interpersonal difficulties (due to anger control issues) which the Veteran stated that he did not feel he adequately discussed during his prior VA examination.  He required moderate encouragement and redirection to remain focused.  Rapport was quickly established and maintained throughout evaluation. He was cooperative and denied suicidal/homicidal ideation, psychosis, or mania.  He was judged to be of no immediate risk to self/others.  Insight and judgment were grossly intact/fair/slightly impaired/impaired.

The examiner indicated that the Veteran continued to meet DSM-IV criteria for PTSD.  He also reported a pattern of binge drinking and periodic marijuana use, leading to provisional consideration of concurrent polysubstance addiction.  With respect to symptoms of PTSD (and disability resulting from such), the Veteran initially reported that he felt as though his psychiatric symptoms had worsened since his most recent VA examination in 2010.  Yet, upon further questioning, the Veteran indicated that he had noted a continuation of his existing psychiatric symptoms (such as irritability, sleep difficulties, concentration difficulties) with what appeared to be expected fluctuations over time and within the context of inconsistent use of psychotropic medications.  He did report that he recently quit his part-time/seasonal work as a baseball umpire due to difficulties controlling anger outbursts while on the job.  The examiner observed on the other hand, there was no recent history that the Veteran had required emergency and/or inpatient mental health services since his most recent VA examination  in 2010.  Thus, it was the examiner's opinion that it was just as likely as not that the nature, scope and severity of the Veteran's PTSD (and disability resulting from such) had remained essentially the same as what he described in his prior VA examination in 2010, with typical minor and expected fluctuations noted. 

In an August 2012 VA examination addendum report, the examiner noted that during the Veteran's most recent  examination, his level of occupational and social impairment was listed as: "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood"  It was noted that the Veteran was continuously employed by an airline for 40 years, until his retirement in 2009.  He also worked part-time as a Certified Basketball Referee and part-time Certified Baseball Umpire.  It was indicated that the Veteran reported frequent job transfers during his 40 year tenure, which he attributed to ongoing interpersonal conflicts in the workplace.  Similarly, he noted difficulties with anger control when working in his part-time positions. 

Thus, it was the examiner's opinion that the Veteran's interpersonal difficulties, difficulty with anger control, and impaired frustration tolerance contributed to increased difficulty meeting expected work performance and/or work conduct standards.  She noted that the Veteran would be better suited for a low-stress position with limited interpersonal contact and additional supports (For example, vocational rehabilitation services may be helpful).  However, as noted on his most VA examination in July 2012, the Veteran did not intend to seek employment in the foreseeable future and instead was seeking SSDI and other supports.

At his June 2014 hearing, the Veteran testified that he was having depression and anxiety and felt as if he had nothing to come in life.  He noted that he did not want to do anything.  He reported suffering from crying spells and had contemplated suicide but did not want to hurt his family.  He noted having flashbacks all the time and not being able to sleep.  He also reported having nightmares.  The Veteran further noted having problems with concentration and attention.  He reported having obsessional rituals such as never taking the same trail twice.  He also testified as to having anger issues and of having been to anger management classes.  He noted having verbal altercations four to five times per month.  The Veteran also had anxiety attacks when in crowds.  He indicated that he was not social, having made only three friends in the last 20 years.  He stated that he lived in the same house as his wife but they were more like roommates.  He lived in the basement.  The Veteran indicated that he had the most social action with his grandson.  He reported that he stopped working as he could not get along with his supervisors.  The Veteran stated that he did not feel capable of employment as he would have fights with his supervisors and be unable to concentrate.  He also had trouble staying in one spot.  

 Following the hearing, the Veteran was afforded an additional VA examination in March 2015.  The examiner rendered Axis I diagnoses of PTSD; alcohol abuse, in partial remission; mild cannabis disorder; and cocaine use disorder, in partial remission.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The examiner noted that the Veteran continued to be married in a very strained relationship.  He continued to live in separate sections of the house with "separate lives" and when they did talk it was argumentative.  This was his second marriage.  He had four children, three with whom he had minimal contact.  The Veteran had been providing daily caregiving to his 6 year old grandson until his daughter moved to Arizona; this was an emotional loss for him.  The Veteran reported little interest in leisure activities, spending most of his day at home on the Internet.  When asked about social supports, he said clinicians were his only in-person supports.  The Veteran noted being in touch with Vietnam Veteran friends on Facebook, but they lived far away.  He denied having any friends nearby.  He noted having one hobby, a Civil War reenactment group, with participation 4-5 days per year.  He reported avoiding crowds and inability to trust others.

The Veteran continued to remain retired with no work or attempts to work since the last examination.  His last employment was in 2012 as a baseball umpire, which he stopped due to vision problems and frequent arguing with players and parents.  The Veteran was being seen twice a month and was on numerous medications.  Treatment notes indicated that "PTSD predominates" and that he "struggles daily to cope."  The Veteran denied any suicide attempt since the last examination.  He reported intrusive thoughts, such as thinking about what would happen if he drove his car into a beam.  He then thought about the consequences on his children and used coping skills like breathing and counting.  

The examiner indicated that the Veteran suffered from depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment;  mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Veteran was found in the waiting room talking jovially with another veteran he met there, with long greasy hair in a ponytail, a hat with Vietnam Veteran pins, and a dirty jacket.  He was immediately chatty and open to engaging in the examination (even stating at the end that it was nice to come to the examination to talk).  His mood was depressed but he presented as euthymic as a means to cover the depression.  His affect was congruent though he appeared to prefer to stay in the upbeat smiling presentation rather than the sadness he felt, non-labile.  Thought process was logical and goal-directed, forthcoming, elaborated, with many details.  He had intrusive suicidal ideation without intent;  no current ideation, plan, or intent; he was judged not to be at imminent risk for suicide and homicide.  Insight and judgment were fair.  He had prominent survivor's guilt with thoughts that he should not be alive and an inability to feel love and happiness outside his children and grandchildren.

The examiner noted that the Veteran experienced severe combat traumas in the Vietnam War and continued to meet criteria for PTSD.  His substance use was severe in the past, and much lower now, though with continued regular marijuana and occasional alcohol and cocaine use.  The examiner observed that since the July 2012 VA examination, the Veteran continued to have almost no relationships with family and friends; almost all social contact was either by Facebook or with VA clinicians.  The Veteran had not worked due to a combination of PTSD-related work difficulties and being at an acceptable retirement age.  It was unknown how his poor medication compliance and continued substance use impacted his PTSD symptoms and functioning, though improvements with these were likely to be beneficial. 

Regarding employability, the examiner noted that the Veteran reported having worked until 2009.  The Veteran reported that he was able to switch positions within the company fourteen times in order to avoid getting fired for his interpersonal issues.  The Veteran said if he worked in factories, his work history would include 14 different factories.  The Veteran reported arguing with everyone, especially supervisors.  He said he was encouraged to retire in 2009 due to his anger issues, but not forced.  He reported being "sent" to anger management once.  He noted having a total of 5 official reprimands, including a one week suspension with pay.  The Veteran reported numerous unofficial reprimands for arguing, sent home early or told to stay home for a day.  The Veteran noted a couple of physical fights, including one when he threw someone against a wall and the State Police were involved.  He reported not being recommended for a promotion due to his anger.  In the last two years on the job, he used all remaining leave time, partially due to depressed mood.  He reported some amount of forgiveness for his behaviors by his bosses, due to being a Vietnam War combat Veteran.  It was noted that he had obtained an Associate's Degree 2005-2009 (5 years for 2 year program) through vocational rehabilitation, but was reportedly turned down for Bachelor's programs.  He was also noted that to have been a high school basketball referee for three to four hours per week from 1995 to 2006.  He stopped because of arguments with players and parents.  He also was a baseball umpire from 2006 to 2012 for 12 hours per week, but quit because of arguments with players and parents.  He reported being "pulled off the fence" at one of his last games arguing with parents.  Vision problems contributed to his decision to stop this work. 

The examiner stated that in order to work, the Veteran would require a job that does not involve crowds or customer service, and would benefit from a lower stress environment.  He was also noted to be limited by his age and the down economy job opportunities.

After reviewing all of the evidence of record, to include findings from VA examinations, private psychiatric evaluations, and lay evidence from the Veteran, the Board finds that the Veteran's PTSD symptoms have included: depression, anxiety, panic attacks, chronic sleep impairment, memory loss, flattened effect, impaired abstract thinking, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene or neglect of personal appearance or hygiene.  The Board finds based on VA and private examinations of the Veteran and his self-report of symptoms, and lay evidence, that PTSD symptoms that have been most consistently identified as interfering with his occupational and social functioning involve reported depression, anxiety, impulse control to include anger outbursts, difficulty adapting to stressful circumstances including at work, difficulty with concentration, and a difficulty or inability in establishing and maintaining effective work and social relationships.

The Board finds that there is conflicting evidence of record with regard to the severity of the Veteran's PTSD.  Although the Board notes that the Veteran's disability evaluation was increased from 50 to 70 percent following the July 2012 VA examination, based upon an increase in symptoms, the July 2012 VA examiner, while noting that the Veteran had stated that his symptoms had increased from the time of the 2010 VA examination, indicated that the Veteran's symptoms had essentially remained the same throughout the period following a review of the record and examination of the Veteran.   The Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas such as work, family relations, judgement, thinking, or mood as indicated for a higher 70 percent evaluation for PTSD.  The Board finds that the VA examinations of record provide competent, credible, and probative evidence with regard to the severity of the Veteran's PTSD.  The Board also finds that the Veteran's symptoms of having had difficulty in adapting to stressful circumstances at work in the past, difficulties with anger outbursts at work and at home, and difficulty or inability to establish or maintain effective work and social relationships are consistent with a higher 70 percent rating for PTSD, and these symptoms are supported by lay evidence of record, and are evidenced by  prior confrontations at work and the Veteran's inability to continue to perform his umpiring duties due to his inability to interact with others.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period, the severity of the Veteran's psychiatric symptoms, overall, more nearly approximates the criteria for assignment of a 70 percent rating under Diagnostic Code 9411.

The Board has reviewed all of the evidence of record, lay and medical, and finds that the Veteran has not met the criteria for a higher 100 percent disability rating for PTSD.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  At the time of the most recent VA examinations, performed in 2012 and 2015, the examiners indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  These are the criteria associated with a 70 percent disability evaluation.  Moreover, the Board finds that total social impairment has not been indicated as the Veteran was still able to maintain relationships with his family members, to include his wife, children, and grandchildren, with some difficulties, again, noted in his interpersonal relationships.

The Board finds that PTSD symptoms and the severity of such do not result in total occupational and social impairment as indicated for a 100 percent rating.  The Board finds that the overall degree of severity of the Veteran's psychiatric symptoms and functional impairment is not consistent with a 100 percent rating for PTSD, and more closely approximates a severity of symptoms or functional impairment indicated for 70 percent rating for PTSD. 

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Services to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus and diabetic retinopathy with chronic renal disease are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's insulin, and a restricted diet, without restriction of activities.  The Veteran's diabetic retinopathy is manifested by loss of visual acuity and the weight of the evidence does not demonstrate any incapacitating episodes. The symptoms are contemplated by the rating criteria.  Also the chronic kidney disease symptomatology is contemplated by the schedular rating.  Therefore, the Board finds that the record does not reflect that the Veteran's diabetes mellitus with diabetic retinopathy and chronic kidney disease are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

The Board further finds that for the increased rating period, the symptomatology and impairment caused by PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 9411 specifically provides for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms which include, but are not limited to, depression, anxiety, problems with impulse control to include anger outbursts, difficulty adapting to stressful circumstances, difficulty with concentration, and a difficulty or inability in establishing and maintaining effective work and social relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with deficiencies in most areas, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Additionally, the Board has considered the evidence, lay and medical, with regard to the Veteran's overall functional and occupational impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

As will be discussed below, the Board is granting a TDIU based upon the Veteran's service-connected disabilities.  

TDIU

A TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that required schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2015). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel  concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for PTSD, rated as 70 percent disabling; DM with chronic kidney disease, retinopathy and cataracts, rated as 20 percent disabling; and erectile dysfunction, rated as noncompensable.  The combined disability evaluation is 80 percent.

Based upon the above assigned disability evaluations, the Veteran has met the criteria for consideration under 38 C.F.R. § 4.16(a).

Social Security Disability Records reveal that in a September 2010 decision, the Veteran was found to be unemployable for Social Security Disability purposes as of January 2009 due to an anxiety disorder, diagnosed as PTSD, a torn meniscus, and obesity.  The Judge found these impairments more than minimally affected the Veteran's basic work activities and were considered severe.  The Judge noted that the medical evidence reflected symptoms of a mood disturbance, intrusive memories, flashbacks, and nightmares, recurrent panic attacks, exaggerated startle response, chronic tension and irritability, sleep disturbance and avoidance and that these persistent symptoms interfered with his daily functioning, and especially with work.

Moreover, the July 2012 VA examiner, in her August 2012 addendum report indicated that the Veteran's interpersonal difficulties, difficulty with anger control, and impaired frustration tolerance contributed to increased difficulty meeting expected work performance and/or work conduct standards.  She noted that the Veteran would be better suited for a low-stress position with limited interpersonal contact and additional supports. 

In addition, the March 2015 VA examiner noted the difficulties that the Veteran had with his employer and fellow employees before his "retirement" and also noted the difficulty that the Veteran had interacting with other individuals even when performing his part-time umpiring jobs.  The examiner stated that in order to work, the Veteran would require a job that does not involve crowds or customer service, and would benefit from a lower stress environment.  He was also noted to be limited by his age and the down economy job opportunities.  

Moreover, the March 2015 VA diabetes examiner indicated that the Veteran could not perform any job where hypoglycemia could pose a danger to himself or others like operating dangerous machinery or jobs involving unprotected heights.  

While the VA examiners did not specifically indicate that the specific disability they each examined the Veteran for would solely prevent his ability to maintain employment, they each provided limitations that the particular service-connected disability would cause.  Moreover, a review of the Veteran's past employment reveals that he was involved in activities which required much interaction with others.  Furthermore, the Veteran has not shown the ability to maintain full-time employment since his prior work, including being unable continue with his part-time umpiring employment.  

The examiners' opinions, when read collectively, demonstrate that the Veteran cannot work in the field in which he has training and experience, that he has lack of training and education in other fields of work, and that the service-connected PTSD, when combined with his DM residuals, prevents him from obtaining and securing substantially gainful employment.  The record indicates that he worked as an airline operations specialist.  Furthermore, as noted above, the Veteran is easily irritable and prone to angry outbursts with little or no provocation.  The Board finds that the weight of the evidence, including the examiners' findings, along with the Veteran's statements and work history, demonstrate that he has met the criteria set forth in § 4.16, and that a TDIU based upon service-connected disabilities is warranted.


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for hypertension is denied.  

An  evaluation in excess of 20 percent for DM with chronic kidney disease is denied.  

A 70 percent evaluation, and no more, for PTSD throughout the entire appeal period is granted.  

A TDIU is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


